Name: 81/145/EEC: Council Decision of 17 February 1981 replacing a member on the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D014581/145/EEC: Council Decision of 17 February 1981 replacing a member on the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 072 , 18/03/1981 P. 0008 - 0008****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . COUNCIL DECISION OF 17 FEBRUARY 1981 REPLACING A MEMBER ON THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 81/145/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 14 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1983 , THE MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , WHEREAS THE COUNCIL WAS INFORMED ON 23 JANUARY 1981 THAT A MEMBER ' S SEAT ON THE ADMINISTRATIVE BOARD OF THE ABOVEMENTIONED FOUNDATION IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF PROFESSOR FITTING ; HAVING REGARD TO THE NOMINATION ON 23 JANUARY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR ARMIN SCHULTE IS HEREBY APPOINTED A MEMBER OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN PLACE OF PROFESSOR FITTING FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1983 . DONE AT BRUSSELS , 17 FEBRUARY 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI